Citation Nr: 0639549	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-15 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteochondritis 
dissecans of the left knee.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from January 1980 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  




FINDINGS OF FACT

The evidence is in equipoise as to whether the veteran's left 
knee osteochondritis dissecans was incurred during active 
service.  


CONCLUSION OF LAW


Service connection is warranted for osteochondritis dissecans 
of the left knee.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist
Under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005), 
and 38 C.F.R. § 3.159 (2006), VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  These provisions also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Because the determinations issued in this decision is wholly 
favorable to the veteran, no further discussion of compliance 
with the above cited law and regulation as is required since 
Remand of the claim addressed in this decision for any 
further development would be adverse to the veteran's 
interests.  

Service connection for osteochondritis dissecans of the left 
knee
The veteran claims that service connection is warranted for 
osteochondritis dissecans of the left knee.  He claims that 
he did not have a knee disability before he entered service, 
and argues that even if he did, the rigors of 8-months in 
Marine Corps boot camp and infantry training aggravated such 
a condition.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  A veteran may also be 
entitled to service connection for a disease or injury 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

A review of the veteran's available and limited service 
medical records shows that when he was examined in November 
1979, prior to service entrance, no disability of the knee or 
knees was noted.  There is a notation on his form DD214 that 
states the veteran was separated from service because he had 
a physical disability that existed prior to service and was 
not aggravated by service.  Osteochondritis dissecans of the 
left knee was not identified nor was any other physical 
disability.  There are no other service medical records 
available, although many attempts have been made to find 
them.  The law provides that a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the evidence 
does not show that the veteran had a left knee disability of 
any kind prior to service and the veteran is considered to 
have been in sound condition at the time he entered service.  

As noted, the record contains no other service medical 
records and there is no record of a discharge examination.  
However, the file contains the veteran's application for 
compensation or pension received by the RO 13 days after the 
veteran was discharged from service.  In that application, 
the veteran lists "ostocronditis dissican on 3/4/80 and 5/80" 
to describe the nature and history of his disability.  While 
the RO made attempts at that time to find the veteran's 
service medical records, their efforts failed.  The file 
appears to have been un-worked for many years until the 
veteran submitted another claim for benefits in 2001.  The RO 
again attempted to find records associated with the veteran's 
short period of service but were unsuccessful.  Under these 
circumstances, the Board looks to other evidence of record to 
make its determination.  

Other evidence of record includes clinical treatment notes 
from the veteran's private physicians.  Notes recorded in 
1997 are of particular interest.  One shows that the veteran 
had a twisting injury to his left knee and was seen in the 
emergency room.  He reported that he had been evaluated by 
the military 15 years prior and was diagnosed with 
osteochondritis dissecans.  He had been scheduled for surgery 
but it was cancelled because of other illness.  Magnetic 
Resonance Imaging (MRI) in 1998 confirmed a diagnosis of 
osteochondritis dissecans of the left knee.  In February 
2002, Dr. Rutledge provided an opinion that the veteran has 
osteochondritis dissecans of the knee and a possible loose 
body that could be aggravated by squatting, stooping, 
climbing, running, and jumping.  

In cases where the record is unavailable or lost, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases VA's obligation to evaluate 
and discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Here, the question is whether the veteran had osteochondritis 
dissecans in service.  The answer is hampered by the fact 
that no service medical records are available.  What is 
available is evidence provided by the veteran in his 1980 
claim for osteochondritis dissecans made days after his 
service discharge.  The fact that this claim was made 
proximate to service discharge lends credence to the 
veteran's contentions that he injured his left knee in basic 
training and that the disability was diagnosed as 
osteochondritis dissecans in service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, there is no evidence 
of a preexisting disability when the veteran entered service.  
He claims he was injured and indeed, he was separated from 
service after 8 months and 4 days.  He filed a claim with VA 
for benefits that was received 13 days after he was separated 
from service.  He currently has a diagnosis of 
osteochondritis dissecans of the left knee.  While it would 
be helpful to have the veteran's service medical records, it 
is apparently impossible and therefore, under law, the 
veteran is given the benefit of the doubt.  Accordingly, 
since the evidence is at least in equipoise, service 
connection is granted for osteochondritis dissecans of the 
left knee.  


ORDER

Service connection for osteochondritis dissecans of the left 
knee is granted  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


